DETAILED ACTION
Drawings
The Drawings filed 23 April 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 April 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 80 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation directed to the “IJ/IQ” and “IT IG” are not present in the originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78, 79 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 77, 29 and 86 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, it is unclear as to the metes and bounds of the “substantially” limitation (what is a claimed threshold for a conditions to be “substantially” changed/maintained/be the same?).
Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 75-86 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duncan.
Claims 75-79 and 81-86: Duncan discloses graphene sheets with lattice topographical variances configured via the addition of non-hexagonal rings, functional groups, holes and/or heteroatom doping (abs, ¶39-55 and Figs 2-10 with accompanying text). Further, Duncan discloses the vapor deposition synthesis route (¶41).  It is noted that claim(s) 75-86 are product-by-process claims. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Here, the product is construed as a carbon lattice having non-hexagonal rings and functional groups. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Duncan, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
	Claim 80: Regarding the various claimed Raman patterns, it is the examiner's position that the functionalized of Duncan intrinsically displays these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. The Duncan reference teaches the same functionalized graphene; thus, it would be reasonably expected that the same chemical behavior and Raman patterns would be exhibited since there is no evidence that the claimed properties would be derived from additional components besides the claimed functionalized graphene. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Claim(s) 75-86 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chin.
Claims 75-79 and 81-86: Chin discloses graphene sheets with lattice topographical variances configured via the addition of non-hexagonal rings, functional groups, holes and/or heteroatom doping (abs, ¶38-64 and Figs 1, 5-13 with accompanying text).  It is noted that claim(s) 75-86 are product-by-process claims; nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Here, the product is construed as a carbon lattice having non-hexagonal rings and functional groups.  Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Chin, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
	Claim 80: Regarding the various claimed Raman patterns, it is the examiner's position that the functionalized of Chin intrinsically displays these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. The Chin reference teaches the same functionalized graphene; thus, it would be reasonably expected that the same chemical behavior and Raman patterns would be exhibited since there is no evidence that the claimed properties would be derived from additional components besides the claimed functionalized graphene. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Claim(s) 87 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan or Chin.
	The cited references disclose the claimed invention but do not explicitly disclose the claimed atomic ratio/percentages. The Duncan or Chin reference teaches functionalizing the carbon lattice with functional groups and non-carbon atoms to gain the benefit of tailoring the chemical and conductive state (Duncan: abs, ¶1-8 or Chin: abs, ¶8-10); thus, it would have been well within the purview of a skilled artisan to arrive at the claimed ratio or range based on simple optimization of the amount of the dopants or functional groups based on the desired properties desired in the end-product as motivated by Duncan or Chin.
Claim(s) 87-93 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan or Chin as applied to claims above, and further in view of Zhang.
	The difference between the Duncan or Chin reference and the claimed subject matter is that the Duncan or Chin reference does not disclose the claimed functional group (e.g. siloxane, carboxylic and acid) and the loading range. The Duncan or Chin reference teaches functionalizing the carbon lattice with functional groups and non-carbon atoms to gain the benefit of tailoring the chemical and conductive state (Duncan: abs, ¶1-8 or Chin: abs, ¶8-10). The secondary reference of Zhang discloses graphene functionalized with various functional groups, spacers and/or ligands such as hydroxyl, carboxylic, amine and/or siloxane (abs,¶5-9, 17, 26-37 and Figs 1 and 2 with accompanying text). The secondary reference shows that f was known in the prior art at the time of the invention and the benefit of improved dispersion, conductivity and affinity (¶1-9). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the functional groups of Zhang in the carbon lattice of Duncan or Chin.  See also MPEP 2144.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crespi or Liu discloses embedding non-hexagonal rings onto graphene/carbon nanotubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764